OPINION

Per Curiam:

An amended criminal complaint, filed in the Municipal Court of the City of Sparks, charged Richard George Tripp with violating § 10.44.010 of the Sparks Municipal Code (driving under the influence of intoxicating liquor).
After being adjudicated guilty of the charged offense in the municipal court, Tripp lodged an unsuccessful appeal to the Washoe County District Court; and, he has now attempted a further appeal to this court.
Tripp’s municipal court conviction is not subject to further review by appeal to this court. District courts have final appellate jurisdiction in cases arising in municipal courts. Nevada Constitution, Art. 6, § 6; NRS 3.190(2). Compare: City of Las Vegas v. Carver, 92 Nev. 198, 547 P.2d 688 (1976). See also, NRS 266.595; Waugh v. Casazza, 85 Nev. 520, 458 P.2d 359 (1969). Accordingly, we
ORDER the appeal dismissed.